                                                  1   Alex L. Fugazzi, Esq.
                                                      Nevada Bar No. 9022
                                                  2   Wayne Klomp, Esq.
                                                  3   Nevada Bar No. 10109
                                                      SNELL & WILMER L.L.P.
                                                  4   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  5   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  6   Email: afugazzi@swlaw.com
                                                  7          wklomp@swlaw.com

                                                  8   Attorneys for Plaintiffs US Bank National
                                                      Association and Wells Fargo
                                                  9
                                                                                  UNITED STATES DISTRICT COURT
                                                 10
                                                                                          DISTRICT OF NEVADA
                                                 11

                                                 12
                                                      US BANK NATIONAL ASSOCIATION, AS
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   TRUSTEE, SUCCESSOR IN INTEREST TO                Case No. 2:17-cv-00143-MMD-VCF
                                                      WACHOVIA BANK, NATIONAL
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14   ASSOCIATION AS TRUSTEE FOR WELLS
                      775-785-5440
                          L.L.P.




                                                      FARGO ASSET SECURITIES
                                                 15   CORPORATION, MORTGAGE PASS-                      STIPULATION AND ORDER
                                                      THROUGH CERTIFICATES, SERIES 2005-               EXTENDING TIME FOR PLAINTIFFS
                                                 16   AR2 AT 4801 FREDERICA STREET,                    TO RESPOND TO VILLA VECCHIO
                                                      OWENSBORO, KY 42301, a national                  CT. TRUST’S RENEWED MOTION TO
                                                 17   association; WELLS FARGO BANK, N.A., a           DISMISS COMPLAINT
                                                      national association;
                                                 18                                                    (FIRST REQUEST)
                                                                            Plaintiffs,
                                                 19
                                                      vs.
                                                 20
                                                      VILLA VECCHIO CT. TRUST, a Nevada
                                                 21   trust; ABSOLUTE COLLECTION
                                                      SERVICES, LLC, a Nevada limited-liability
                                                 22   company; THE FOOTHILLS AT SOUTHERN
                                                      HIGHLANDS HOMEOWNERS
                                                 23   ASSOCIATION, a Nevada non-profit
                                                      corporation;
                                                 24
                                                                            Defendants.
                                                 25

                                                 26          Plaintiffs US Bank National Association, as Trustee, Successor in Interest to Wachovia
                                                 27   Bank, National Association as Trustee for Wells Fargo Asset Securities Corporation, Mortgage
                                                 28   Pass-Through Certificates, Series 2005-AR2 at 4801 Frederica Street, Owensboro, KY 42301
                                                  1   (“US Bank”) and Wells Fargo Bank, N.A. (“Wells Fargo” and together with US Bank,
                                                  2   “Plaintiffs”), and Defendant Villa Vecchio Ct. Trust (“Villa Vecchio” and together with Plaintiffs
                                                  3   and Villa Vecchio, the “Parties”), through their counsel hereby respectfully request the Court
                                                  4   enter an order, pursuant to Local Rules IA 6-1 and 7-1, extending the time for Plaintiffs to
                                                  5   respond to Villa Vecchio’s Renewed Motion to Dismiss Complaint (ECF No. 53) otherwise due
                                                  6   on June 19, 2019. The Parties request that the time be extended to July 10, 2019.
                                                  7            The Parties are currently considering stipulations to limit the issues in the Renewed
                                                  8   Motion to Dismiss or to brief the issues in summary judgment, which motions are due July 31,
                                                  9   2019. The outcome of those considerations will very likely conserve judicial and party resources.
                                                 10   Additionally, Villa Vecchio has recently retained its undersigned counsel who needs additional
                                                 11   time to consider the stipulations. Therefore, the stipulation and extension are made by the Parties
                                                 12   in good faith for the benefit of each. The Stipulation is made for the benefit of the Parties and the
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   Court and not for any deleterious purpose nor to delay these proceedings.
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                      DATED this 19th day of June, 2019.                 DATED this 19th day of June, 2019.
                          L.L.P.




                                                 15
                                                      ROGER P. CROTEAU & ASSOCIATES                      SNELL & WILMER L.L.P.
                                                 16
                                                      By:       /s/ Roger P. Croteau                     By:      /s/ Wayne Klomp
                                                 17         Roger P. Croteau, Esq.                             Alex L. Fugazzi, Esq.
                                                            Nevada Bar No. 4958                                Nevada Bar No. 9022
                                                 18         Timothy E. Rhoda, Esq.                             Wayne Klomp, Esq.
                                                 19         Nevada Bar No. 7878                                Nevada Bar No. 10109
                                                            9120 West Post Road, Suite 100                     50 West Liberty Street, Suite 510
                                                 20         Las Vegas, Nevada 89148                            Reno, Nevada 89501
                                                            Attorneys for Villa Vecchio Ct. Trust              Attorneys for US Bank and Wells Fargo
                                                 21

                                                 22

                                                 23

                                                 24
                                                      IT IS SO ORDERED.
                                                 25

                                                 26                                                         UNITED STATES DISTRICT JUDGE
                                                 27
                                                                                                            DATED: June 21, 2019
                                                 28

                                                                                                      -2-
                                                  1                                      CERTIFICATE OF SERVICE
                                                  2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

                                                  3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                  4   true and correct copy of the foregoing on all parties appearing herein by the method indicated:

                                                  5                          U.S. Mail
                                                  6                          U.S. Certified Mail
                                                  7                          Electronic Mail (E-mail)
                                                  8                          Overnight Mail
                                                  9                          Federal Express
                                                 10                          Hand Delivery
                                                 11          X               Electronic Filing
                                                 12
                                                             DATED: June 19, 2019.
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                                                                      /s/ Lara J. Taylor
                          L.L.P.




                                                                                                    An Employee of Snell & Wilmer L.L.P.
                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                      -3-
